USDC SDNY

 

 

 

| DOCUMENT FILED
UNITED STATES DISTRICT COURT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK OCR AILED, ZL p> ZO
x

FREDKIEY HURLEY,

Plaintiff, 18-cy-4389

-against- ORDER TO SHOW CAUSE -

+4 HORATIO STREET CORP, FAILURE TO PROSECUTE

Defendants.

 

x
ANDREW L. CARTER, JR., United States District Judge:

On February 5, 2020, the Court ordered Plaintiff to show cause why this action should
not be dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).
Such showing should be made by filing a written response to this Order by February 13, 2020,
and sending a courtesy copy of such response to Chambers. Any failure by Plaintiff to make
this showing will result in a dismissal of this case without prejudice for failure to prosecute

pursuant to Fed. R. Civ. P. 41(b).

SO ORDERED. (Que
f_
Dated: February 6, 2020 / oO —

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 
